Name: Commission Implementing Regulation (EU) NoÃ 1211/2013 of 25Ã November 2013 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications [Banon (PDO)]
 Type: Implementing Regulation
 Subject Matter: consumption;  processed agricultural produce;  Europe;  production;  marketing;  agricultural structures and production
 Date Published: nan

 28.11.2013 EN Official Journal of the European Union L 317/21 COMMISSION IMPLEMENTING REGULATION (EU) No 1211/2013 of 25 November 2013 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications [Banon (PDO)] THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular the second subparagraph of Article 53(2) thereof, Whereas: (1) In accordance with the first subparagraph of Article 53(1) of Regulation (EU) No 1151/2012, the Commission has examined Frances application for the approval of amendments to the specification for the protected designation of origin Banon registered under Commission Regulation (EC) No 641/2007 (2). (2) The purpose of the application is to amend the specification by giving more detailed information on the proof of origin, the method of production, labelling, national requirements and the contact details of the structures responsible for monitoring the designation. (3) The Commission has examined the amendments in question and concluded that they are justified. Since the amendments are minor within the meaning of the third subparagraph of Article 53(2) of Regulation (EU) No 1151/2012, the Commission may approve them without following the procedure set out in Articles 50 to 52 of that Regulation, HAS ADOPTED THIS REGULATION: Article 1 The specification for the protected designation of origin Banon is hereby amended in accordance with Annex I to this Regulation. Article 2 Annex II to this Regulation contains the consolidated Single Document setting out the main points of the specification. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 November 2013. For the Commission, On behalf of the President, Dacian CIOLOÃ Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ L 150, 12.6.2007, p. 3. ANNEX I In the specification for the protected designation of origin Banon, the following amendments are approved: 1.1. Proof of origin The heading has been supplemented by provisions on the monitoring and guarantee of the origin and the traceability of the designation. These provisions were amended following the reform of the control system at national level. 1.2. Method of production On the basis of the national legislation, this section has been supplemented by information on:  the definition of herd: herd  means the entire goat herd composed of lactating goats, dry goats, female kids and billygoats. This provision provides a better definition of the term herd. Until 31 December 2013, dairy goats of the breeds Commune ProvenÃ §ale, Rove and Alpine and from crosses of those breeds must make up at least 60 % of each herd. This provision is an adaptation measure for the herd to enable breeders to reach the 100 % target by 1 January 2014.  feed of the herd: The basic feed ration of the goats comes mostly from the geographical area. It is obtained exclusively by grazing and/or rough grazing and from dry feed made from legumes and/or grasses and/or spontaneous flora preserved in good conditions. This information has been added in order to specify more clearly the origin and nature of the basic ration of the herd The goats graze:  on pastures composed of spontaneous annual or perennial, arboreal, shrubby or herbaceous species;  on permanent pasture of native flora;  on temporary pasture of grass or legumes or of a mix of these. This information has been added in order to specify clearly the types of grassland authorised for feeding the animals. During the period when the roughage ration must come mainly from grazing, the share of hay must not exceed 1,25 kg of raw material a day for each adult goat present. The annual share of hay is limited to 600 kg of raw material for each adult goat present. Green fodder provided in troughs is not authorised for more than 30 non-consecutive days per year. The purpose of this provision is to promote grazing. The use of supplements is limited to 800 g of raw material a day for each adult goat present and to 270 kg of raw material a year for each adult goat present. At least 60 % of the annual supplementary ration must be composed of cereals. The use of dehydrated lucerne is limited to 400 g of raw material a day for each adult goat present, provided in at least two portions, and to 60 kg of raw material a year for each adult goat present. The purpose of these provisions is to limit the supply of feed from sources other than grazing. The inclusion of fodder and dehydrated lucerne from outside the geographical area of the designation is limited to 250 kg of raw material a year for each adult goat present. The purpose of this provision is to limit the supply of feed that does not come from the geographical area of the designation. Silage and wrapped fodder, cruciferous and other plants and seeds that might give the milk a bad taste are prohibited. The purpose of this provision is to prohibit the use of feed that might give the milk, and therefore the cheese, a bad taste.  the milk production of the herd: The average production of the herd is limited to 850 kg of milk a year for each lactating goat. This existing provision has been reworded in order to include an annual average for the herd.  the cheesemaking techniques The sentence From 1 January 2009 onwards, the milk must be collected from the farm every day and stored at a temperature of 8 °C prior to collection is replaced by the sentence Milk collection is limited to a maximum of four milkings collected over a maximum of two days. Prior to collection, the milk must be stored at a temperature of 6 °C or less in order to take distance constraints into account when collecting the milk. The amount of rennet having a concentration of 520 g of chymosin/l varies from 20 to 35 ml for 100 l of milk. The purpose of this provision is to specify the amount of rennet. This amount is necessary to achieve the optimal curdling time. The salting time is between 5 and 8 min. The purpose of this provision is to specify the salting time.  maturing: At the end of this stage, it must have a homogeneous cover with well-established surface flora, a thin creamy-white rind and a thoroughly supple paste. The purpose of this provision is to specify the appearance of the cheese at an intermediate maturing stage.  leaf-wrapping: Conditions for collecting the leaves The leaves are gathered when brown, in other words they are collected in the autumn when trees are shedding their leaves. The leaves must be clean and healthy. Storage conditions The leaves are stored dry. Treatment The leaves are rehydrated before being used to wrap the cheese. There are three possible methods:  in boiling water,  in boiling water with 5 % vinegar added,  in water with 5 % vinegar added. Removal of the petiole is optional, though only the base of the leaf may be cut and all other cutting is prohibited. Wrapping the cheese The cheese is entirely covered in leaves so that it can undergo a second, anaerobic, maturation. If the tomme is wrapped in leaves whose petioles have not been removed, the petioles must be on the underside of the cheese. The purpose of this provision is to specify the conditions for obtaining and using chestnut leaves. It is necessary to define the quality of these leaves in order to achieve optimal maturation of the leaf-wrapped cheese. 1.3. Labelling The labelling requirements have been amended to include the obligation to affix the European Union PDO symbol. Further information has been provided on the basis of the national legislation. 1.4. National requirements The national requirements have been supplemented by a table on the main points to be verified and their evaluation method, as provided for in the national legislation. 1.5. Other The contact details of the structures responsible for monitoring the designation have been updated. ANNEX II CONSOLIDATED SINGLE DOCUMENT Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1) BANON EC No: FR-PDO-0105-0969 - 23.2.2012 PGI () PDO (X) 1. Name Banon 2. Member State or third country France 3. Description of the agricultural product or foodstuff 3.1. Type of product Class 1.3. Cheeses 3.2. Description of the product to which the name in (1) applies Banon is a soft cheese made from raw, whole goats milk. It is produced by rapid curdling (using rennet). The matured cheese is entirely wrapped in natural brown chestnut leaves and tied up with six to twelve strands of natural raffia forming a radial pattern. After maturing for a minimum of 15 days, including 10 days in its leaf wrapping, Banon is smooth, creamy, velvety and soft. The rind is a creamy-yellow colour under the leaves. With the leaves, the cheese is 75 to 85 mm in diameter and 20 to 30 mm in height. The net weight without leaves after the maturation period is 90 to 110 grams. The cheese contains a minimum of 40 grams of dry matter per 100 grams of cheese and 40 grams of fat per 100 grams of cheese when completely dry. 3.3. Raw materials (for processed products only) Until 31 December 2013, dairy goats of the breeds Commune ProvenÃ §ale, Rove and Alpine and from crosses of those breeds must make up at least 60 % of each herd. From 1 January 2014 onwards, the milk used to make Banon must come exclusively from goats of the breeds Commune ProvenÃ §ale, Rove and Alpine and their crossbreeds. 3.4. Feed (for products of animal origin only) The basic feed ration of the goats comes mostly from the geographical area. It is obtained exclusively by grazing and/or rough grazing and from dry feed made from legumes and/or grasses and/or spontaneous flora preserved in good conditions. As soon as the weather and vegetation permit, the goats must be put out to graze and/or rough graze. The goats must graze regularly on the rough grazing and pastures in the area for at least 210 days per year. For at least four months a year, they must obtain most of their rough feed by grazing. The goats must graze regularly on the rough grazing and pastures in the area for at least 210 days per year. The goats graze:  on pastures composed of spontaneous annual or perennial, arboreal, shrubby or herbaceous species;  on permanent pasture of native flora;  on temporary pasture of grass or legumes or a mix of these. The supply of feed (dry fodder and supplements) in troughs is limited on an annual and daily basis. Purchases of fodder from outside the area are similarly restricted. For at least four months a year, they must obtain most of their rough feed by grazing. During the period when the roughage ration must come mainly from grazing, the share of hay must not exceed 1,25 kg of raw material a day for each adult goat present. The annual share of hay is limited to 600 kg of raw material for each adult goat present. Green fodder provided in troughs is not authorised for more than 30 non-consecutive days per year. The use of supplements is limited to 800 g of raw material a day for each adult goat present and to 270 kg of raw material a year for each adult goat present. Cereals must make up at least 60 % of the supplementary annual ration. The use of dehydrated lucerne is limited to 400 g of raw material a day for each adult goat present, provided in at least two portions, and to 60 kg of raw material a year for each adult goat present. The use of fodder and dehydrated lucerne from outside the geographical area of the designation is limited to 250 kg of raw material a year for each adult goat present. Silage and wrapped fodder, cruciferous and other plants and seeds that might give the milk a bad taste are prohibited. On the farm, the forage area actually intended for the goat herd must be equal to at least 1 ha of natural and/or artificial grassland for every 8 goats and 1 ha of rough grazing for every 2 goats. 3.5. Specific steps in production that must take place in the defined geographical area The milk must be produced and the cheese made and matured in the geographical area defined in point 4. 3.6. Specific rules concerning slicing, grating, packaging, etc.  3.7. Specific rules concerning labelling Each cheese with the designation must be marketed with an individual label showing the designation of origin in characters at least as large as any other characters on the label. The EU PDO symbol must be included in the labelling of cheeses with the protected designation of origin Banon. The name Banon must appear on invoices and commercial documents. 4. Concise definition of the geographical area The geographical area is composed of the following municipalities: Department of Alpes-de-Haute-Provence (04) Municipalities fully included in the area Aiglun, Allemagne-en-Provence, Archail, Aubenas-les-Alpes, Aubignosc, Banon, Barras, Beaujeu, Bevons, Beynes, Bras-dAsse, Brunet, CÃ ©reste, Champtercier, ChÃ ¢teaufort, ChÃ ¢teauneuf-Miravail, ChÃ ¢teauneuf-Val-Saint-Donat, ChÃ ¢teauredon, Clamensane, Cruis, Curel, Dauphin, Digne-les-Bains, Draix, Entrepierres, Entrevennes, Esparron-de-Verdon, Estoublon, Fontienne, Forcalquier, Hautes-Duyes, La Javie, La Motte-du-Caire, Lardiers, La Rochegiron, Le Brusquet, Le Castellard-MÃ ©lan, Le Castellet, Le Chauffaut-Saint-Jurson, LEscale, Les Omergues, LHospitalet, Limans, Malijai, Mallefougasse-AugÃ ¨s, Mallemoisson, Mane, Marcoux, MÃ ©zel, Mirabeau, Montagnac-Montpezat, Montfuron, Montjustin, Montlaux, Montsalier, Moustiers-Sainte-Marie, Nibles, Niozelles, Noyers-sur-Jabron, Ongles, Oppedette, Peipin, Pierrerue, Pierrevert, Puimichel, Puimoisson, Quinson, Redortiers, Reillanne, Revest-des-Brousses, Revest-du-Bion, Revest-Saint-Martin, Riez, Roumoules, Sainte-Croix-Ã -Lauze, Sainte-Croix-du-Verdon, Saint-Ã tienne-les-Orgues, Saint-Jeannet, Saint-Julien-dAsse, Saint-Jurs, Saint-Laurent-du-Verdon, Saint-Maime, Saint-Martin-de-BrÃ ´mes, Saint-Martin-les-Eaux, Saint-Michel-lObservatoire, Saint-Vincent-sur-Jabron, Salignac, Saumane, Sigonce, Simiane-la-Rotonde, Sisteron, Sourribes, Thoard, VachÃ ¨res, Valbelle, Valernes, Villemus, Volonne. Municipalities partly included in the area ChÃ ¢teau-Arnoux-Saint-Auban, Ganagobie, GrÃ ©oux-les-Bains, La Brillanne, Les MÃ ©es, Lurs, Manosque, Montfort, Oraison, Peyruis, Valensole, Villeneuve, Volx. For these municipalities, the boundary of the geographical area is marked on the maps lodged with the town hall of the municipalities concerned. Department of Haute-Alpes (05) Barret-sur-MÃ ©ouge, Bruis, Chanousse, ChÃ ¢teauneuf-de-Chabre, Ã ourres, Ã toile-Saint-Cyrice, Eyguians, Lagrand, La Piarre, Laragne-MontÃ ©glin, Le Bersac, LÃ pine, MÃ ©reuil, Montclus, Montjay, Montmorin, Montrond, Moydans, Nossage-et-BÃ ©nÃ ©vent, Orpierre, Ribeyret, Rosans, Saint-AndrÃ ©-de-Rosans, Sainte-Colombe, Sainte-Marie, Saint-Genis, Saint-Pierre-Avez, SalÃ ©on, SalÃ ©rans, Serres, Sigottier, Sorbiers, TresclÃ ©oux. Department of Vaucluse (84) Aurel, Auribeau, Buoux, Castellet, Gignac, Lagarde-dApt, Monieux, Saignon, Saint-Christol, Saint-Martin-de-Castillon, Saint-Trinit, Sault, Sivergues, Viens. Department of DrÃ ´me (26) Aulan, Ballons, Barret-de-Lioure, Eygalayes, FerrassiÃ ¨res, Izon-la-Bruisse, Laborel, Lachau, La Rochette-du-Buis, MÃ ©vouillon, Montauban-sur-lOuvÃ ¨ze, Montbrun-les-Bains, Montfroc, Montguers, Reilhanette, Rioms, Saint-Auban-sur-lOuvÃ ¨ze, SÃ ©deron, Vers-sur-MÃ ©ouge, Villebois-les-Pins, Villefranche-le-ChÃ ¢teau. 5. Link with the geographical area 5.1. Specificity of the geographical area (a) The natural environment Banon originates in Haute-Provence around the municipality of Banon. It is a dry middle mountain region with landscapes made up of hills and plateaux. The climate is Mediterranean. The area is characterised by a lack of water, as the groundwater runs deep inside the earth and the surface water receives exceptional and highly irregular precipitation mainly in the autumn and spring, with a great shortage of rain in the summer. The geographical area of Banon is also characterised by not very fertile soils that are mainly chalky, permeable and excellent at absorbing rainwater. In that environment, low-density forest vegetation consisting of Aleppo pine, oak, broom, boxwood and scented plants alternates with heaths featuring scattered coppices and bushes and crops adapted to the harsh ProvenÃ §al climate prevailing at medium altitudes: dry, sunny and often rather cold in the winter. It is an environment that provides areas well suited to rough grazing by goat herds. The natural conditions of this region explain why pastoralism and low-yielding crops are an important part of its overall economy. (b) The history of Banon The history of Banon starts at the end of the 19th century. Working on land that had little agronomic potential, local farmers tried to use the areas meagre natural resources to best advantage: they engaged in subsistence mixed farming on a few parcels of good land and collected wood, hunted for game and picked mushrooms, small fruit, truffles and lavender in the less cultivated areas of the forest or heath. In addition to having a pig and a small poultry yard, each family also raised a small domestic herd composed of ewes but also of a few goats. These are complementary animals both on the land, where they make the most of the heath and surrounding undergrowth, and in terms of their economic usefulness. Sheep were used for meat, while the purpose of the goat as the poor mans cow was to produce milk. The milk was consumed by the family but was also processed into cheese, which was the only way of preserving its nutritive value for a longer period of time. The cheese was intended mainly for home consumption and any commercial value came from production above and beyond the needs of the family. Surplus cheeses then started to be sold at local markets. It was precisely Banon, the administrative centre of the canton and the geographical centre of the Lure and Albion regions, a crossroads between major communication routes, that was the most important venue for cheese fairs and markets. The first reference to wrapped tommes of goats cheese with the name Banon can be found in the book CuisiniÃ ¨re provenÃ §ale written by Marius MORARD in 1886. The post-war period saw the gradual introduction of new cheesemaking techniques. Goat herds became specialised and cheesemaking expanded beyond the home: while the cheese had formerly been produced first and foremost for the familys needs and secondarily for sale, now it began to be produced above all for sale, with any surpluses being consumed by the family. 5.2. Specificity of the product Banon has two original features that set it apart from other goats cheeses: it is a soft-curd cheese (produced by rennet-based rapid curdling) wrapped in chestnut leaves. According to J.M. MARIOTTINIs study A la Recherche dun fromage: le Banon Ã ©lÃ ©ments dhistoire et dethnologie, rennet has always been used in the production of Banon and it is one of the rare cheeses to be made using this technique. Historical evidence shows that Provence is clearly a region where there is a tradition of using rennet to make cheese, in contrast to northern France which has a lactic tradition (slow curdling lasting approximately 24 hours). As early as in the 15th century King RenÃ © was offered one of those small soft cheeses, from rennet; the reference to rennet is clear. The cheese-sieves traditionally used in Provence had large holes, indicating that the curd was rennet-based, as a lactic type of curd would leak out from such sieves). In addition, the specific way of wrapping Banon has a twofold objective: on the one hand, it helps preserve the cheese and, on the other, it is a method of production. It is a way of processing the fresh cheese which takes into account the need both to preserve the cheese and to improve it. The product is processed principally by wrapping it in chestnut leaves. This process marks the transition from tomme to Banon. The leaves insulate the cheese from the air and serve as an adjuvant, so that the cheese can acquire its aromatic characteristics. Although it would seem that the leaves of numerous species could be used for the cheese (the vine plant, the chestnut tree, the plane tree, the walnut tree, etc.), in fact chestnut leaves must be used because of their solid structure and the quality of their tannin. 5.3. Causal link between the geographical area and the quality or characteristics of the product (for PDO) or a specific quality, the reputation or other characteristic of the product (for PGI) (a) The natural environment The protected designation area is influenced by the Mediterranean. Its soils are not very fertile; they mainly contain chalk, which usually shows through at the surface and does not retain water. These factors have resulted in scrubland vegetation comprising heath with gorse, hawthorn, blackthorn, rock rose, juniper, lavender, savory, thyme, etc. as well as chestnut trees which were planted around 1860 in decalcified areas. It is an ideal environment for goat breeding and pastoralism. (b) The agri-pastoral system The goats feed essentially on pastureland and in forage areas. Those areas are integrated into the feeding strategy for the herd. Therefore breeders have introduced a specific production system incorporating the diversity of natural resources. Grazing combines three types of resources: natural grassland, woods and nitrogen-rich legumes. Most breeders tend their own goats. This enables them to supplement the goats feed by letting them graze on sainfoin or lucerne growing on grassland, depending on the feed obtained from rough grazing and the season. This breeding system is an agricultural practice that forms an integral part of the relationship between the specific characteristics of the cheese and its geographical area. (c) Production techniques The use of soft curd is necessary because of the prevailing climatic conditions (high temperatures and dryness). Without specific techniques it is impossible in this region to cool the milk and then keep it at a low temperature in order to allow lactic bacteria to work without the milk turning sour. Therefore the curdling, i.e. the coagulation, of the milk must be activated with rennet. Wrapping the tommes of cheese helped provide food all year round, in particular in the long winter months when the goats did not give milk. Banon results from the combination of all these factors: a poor environment suited to extensive goat breeding and made the most of by man, a hot and dry climate leading naturally to the use of renneted curd and a processing technique (wrapping) permitting the long-term preservation of the cheeses. Reference to publication of the specification (Article 5(7) of Regulation (EC) No 510/2006) https://www.inao.gouv.fr/fichier/CDCBanon.pdf (1) OJ L 93, 31.3.2006, p. 12. Replaced by Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (OJ L 343, 14.12.2012, p. 1).